  Case 18-41684         Doc 39      Filed 04/04/19 Entered 04/04/19 16:49:40        Desc Main
                                      Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

    In re:                                           )
                                                     )
                                                     )
             Demetrios Baraklilis                    )     Chapter 13
                                                     )     Case No. 18-41684-CJP
                                                     )
                                    Debtor           )
                                                     )


               ORDER CONFIRMING FIRST AMENDED CHAPTER 13 PLAN

        The debtor filed a First Amended Chapter 13 Plan (the APlan@) on January 9, 2019. The
debtor filed a Certificate of Service on January 9, 2019 reflecting that the Plan was served on all
creditors and parties in interest. No objections to the confirmation of the Plan were filed, or all
objections were overruled by the Court or resolved by the parties. Upon consideration of the
foregoing, the Court hereby orders the following:

       1.        The Plan is confirmed. The term of the Plan is 60 months.

       2.        The Debtor shall commence plan payments on October 15, 2018 as follows:

                 $ 2,481.00 per month for 3 months

                 $ 3,069.00 per month for 57 months

       3.     Payments shall be made electronically through TFS/ePay or by Money Order or
Bank Treasurer=s check (personal checks will not be accepted) and made payable to and
forwarded to:

                           Denise M. Pappalardo, Chapter 13 Trustee
                                       P.O. Box 16607
                                     Worcester, MA 01601

        4.      The effective date of confirmation of the Plan is October 15, 2018. The
disbursements to be made by the Chapter 13 Trustee pursuant to the confirmed plan are set forth
on the attached summary which is incorporated by reference. Interested parties should consult
the Plan for treatment of their particular claims and other significant provisions of the Plan.
  Case 18-41684       Doc 39    Filed 04/04/19 Entered 04/04/19 16:49:40            Desc Main
                                  Document     Page 2 of 4



        5.      Unless the Court orders otherwise, all property of the estate as defined in 11
U.S.C. '' 541 and 1306, including, but not limited to, any appreciation in the value of real
property owned by the debtor as of the commencement of the case, shall remain property of the
estate during the term of the plan and shall vest in the debtor as set forth in Section 9 of the
Summary. All property of the estate shall remain within the exclusive jurisdiction of the
bankruptcy court. The debtor shall not transfer, sell or otherwise alienate property of the estate
other than in accordance with the confirmed plan or other order of the Court. The debtor shall be
responsible for preserving and protecting property of the estate.

       6. The debtor shall promptly inform the Trustee of any material increase in income and/or
any acquisition of assets during the term of the case. The Trustee may move to modify the Plan
pursuant to 11 U.S.C. ' 1329 if it is determined that any change in income or assets may be
available to increase the dividend to creditors. The foregoing is in addition to any obligation of
the debtor to file amended schedules in the event of any such increase.



Date:     April 4, 2019                             ______________________________
                                                    United States Bankruptcy Judge
Case 18-41684     Doc 39      Filed 04/04/19 Entered 04/04/19 16:49:40          Desc Main
                                Document     Page 3 of 4



      SUMMARY OF DISBURSEMENTS TO BE MADE UNDER THE PLAN


    1.     Unmodified Secured Claims

            OneWest Bank (the “First Mortgagee”) is retaining its lien on the property located
    at 14 Pine Ridge Drive, Oxford, Massachusetts. The Debtor shall continue to make
    regular monthly payments in accordance with the contract with the First Mortgagee. The
    First Mortgagee will be paid its prepetition arrearage in the sum of $66,371.21 over 60
    months at the sum of $1,106.19 each month.

           The secured claim of the Department of the Treasury-IRS in the amount of
    $17,082.32 will be paid over 60 months at the sum of $284.71 each month. The
    Department of the Treasury-IRS shall retain its lien on the debtor’s real and personal
    property.

    2.     Modified Secured Claims

    NONE

    3.     Liens Avoided under Sec. 522 (f)

    NONE

    4.     Surrender of Collateral

    NONE

    5.     Priority Claims
     Creditor                                            Claim              Term

    Department of the Treasury-IRS                      $ 57,744.85    60 Months

    MA Department of Revenue                            $ 8,647.04     60 Months

    6.     Administrative Claims
     Creditor                                            Claim              Term

    David R. Chenelle, Esq.                             $ 2,000.00     12 Months

    7.     Unsecured Claims

          The Plan provides for a 100% dividend payment to unsecured creditors in the
    amount of $11,757.54.
Case 18-41684     Doc 39     Filed 04/04/19 Entered 04/04/19 16:49:40            Desc Main
                               Document     Page 4 of 4



    8.     Executory Contracts

    NONE

    9.     Vesting of Property of the Estate

            If the Debtor receives a discharge, property of the estate will vest in the Debtor
    upon the entry of the discharge. If the debtor does not receive a discharge, property of
    the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee=s
    Final Report and Account and the closing of the case or (ii) dismissal of the case.

    10.    Nonstandard Provisions

    The nonstandard provisions of Part 8 of the Plan are incorporated herein.
